PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Scharenberg et al.
Application No. 14/173,705
Filed: 5 Feb 2014
For: COUPLING ENDONUCLEASES WITH END-PROCESSING ENZYMES DRIVES HIGH EFFICIENCY GENE DISRUPTION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182 filed February 3, 2016, requesting withdrawal of the terminal disclaimer submitted on January 29, 2016.

On petition, applicant requests the withdrawal of the terminal disclaimer filed on January 29, 2016. Applicant asserts the terminal disclaimer filed on January 29, 2016, is not required because “an obviousness-type double patenting rejection was never raised with respect to the composition claims deemed to be in condition for allowance and U.S. Pat. No. 8673557.” Petition, 02/03/16, p. 1.

When an applicant files a petition under 37 CFR 1.182 to withdraw a previously filed terminal disclaimer, the Office of Petitions will normally consult with the examiner prior to issuing a decision to determine if it is appropriate to provide the requested relief. After consulting with the Examiner in this case, the Examiner concurs with applicant’s assertion. The Examiner agrees appropriate circumstances exist to provide the requested relief and withdraw the terminal disclaimer filed January 29, 2016.

The petition under 37 CFR 1.182 is GRANTED. 

The terminal disclaimer filed January 29, 2016, is withdrawn.

This application is being referred to Technology Center Art Unit 1656.

Inquiries related to this decision should be directed to the undersigned at (571) 272-3211. 



Any questions regarding the examination process or the status of the application should be directed to the Technology Center.

/CHRISTINA T DONNELL/Attorney Advisor, OPET